Title: John Page to James Madison, 2 March 1831
From: Page, John
To: Madison, James


                        
                            
                                Dear and Respected Sir
                            
                            
                                
                                    Williamsburg
                                
                                 March 2nd 1831
                            
                        
                        
                        Your letter to Mr Cabell enclosing an extract of a letter from Mr Randolph of Roanoke with a communication
                            from Mr Richardson of the Royal Observatory at Greenwich was presented to me as Rector of Wm & Mary College for
                            the present year.
                        The Professorship of Mathematics is vacant, and will I presume be filled at the annual meeting of the Visitors
                            and Governors in July. Deeming it my duty to invite Candidates, and procure the Visitors as wide a field for selection as
                            possible, I shall write to Mr Richardson, and apprise him of the vacancy, and of the duties and emoluments of the
                            situation, and request him to inform the Visitors if he wishes to be considered as a Candidate.
                        I shall copy Mr. Richardson’s letter for the purpose of presenting it (with the extract from Mr Randolph’s
                            and that part of yours relating to the subject) to the Visitors and Governors of the College—but as it is highly probable
                            the situation in the New York Institution will be more Lucrative, and may be in other respects more desirable to a
                            foreigner, I have returned the original that his pretensions may be made known to those having the Government of that
                            Institution.
                        My mother and sisters desire to be most respectfully and affectionately presented to you and Mrs Madison.
                            Ever anxious to testify my respect for your exalted public and private character, and my gratitude for your
                            kindness; it is with pleasure, I avail myself of this opportunity to assure you of the profound respect and veneration
                            with which I am Dear and Respected Sir Most truly yours
                        
                        
                            
                                John Page
                            
                        
                    